No. 13140

         I N THE SUPREME COURT O THE STATE OF M N A A
                                F              OTN




STATE e x re1 FRED L, FIELDS,

                             Applicant,



DISTRICT COURT OF THE           FIRST JUDICIAL
DISTRICT O THE STATE
          F                     OF MONTANA, I N
AND FOR THE COUNTY OF           LEWIS AND CLARK,
and THE HONORABLE N T
                   A            ALLEN, PRESIDING
JUDGE,

                             Respondents.




ORIGINAL PROCEEDING :

     Counsel o f Record:

             For Applicant :

                     L o b l e , P i c o t t e and L o b l e , Helena, Montana
                     Gene A. P i c o t t e a r g u e d , Helena, Montana

             For Movant :

                    Hughes, B e n n e t t and C a i n , Helena, Montana
                    Alan F. C a i n a r g u e d , Helena, Montana

             For ~ e s p o n d e n t s :

                     Thomas Dowling County A t t o r n e y a r g u e d and
                      C h a r l e s Graveley , Deputy County A t t o r n e y , a r g u e d ,
                      Helena, Montana



                                             Submitted:       September 23, 1975
                                                              3Ci   fj -   f975
                                                Decided :

Filed:   '     :     !>
PER CUKIAM:

              T h i s i s a p e s i c i o n o r .;upervisory : m t r o l                s e e k i n g r-o

a n n u l and s e t a s i d e D i s t r i c t Judge Nat A l l e n ' s F i n d i n g s of F a c t ,

C o n c l u s i o n s o f Law and O r d e r , d a t e d J u l y 1 7 , 1975, i n Lewis and

C l a r k County Cause No. 39105 e n t i t l e d " S t a t e of Montana, e x r e 1

Thomas F. Dowling, R e l a t o r v. Fred L. F i e l d s , Respondent."                               Ex

u d r t e t h i s Court o r d e r e d an a d v e r s a r y h e a r i n g w i t h c o p i e s of t h e
~ 2 t i t i o nand s u p p o r t i n g documents t o b e s e r v e d on t h e r e s p o n d e n t

judge, t h e c o u n t y a t t o r n e y of Lewis and C l a r k County and t h e
dccorney g e n e r a l .        A l l p r o c e e d i n g s were s t a y e d under f u r t h e r
$ ~ r d eof t h e C o u r t .
         r
              A a d v e r s a r y p r o c e e d i n g was had i n t h a t on t h e d a t e s e t
               n

i o r h r d r i n g , Thomas F . Dowling, c o u n t y a t t o r n e y , and C h a r l e s A .
S r a v e l e y , d e p u t y c o u n t y a t t o r n e y , a p p e a r e d and argued o r a l l y

w i t h o u t h a v i n g f i l e d b r i e f s , r e s p o n s i v e p l e a d i n g s o r i n any man-
                                                                                  II
r i d r complying w i t h o u r r u l e s o t h e r t h a n t o f i l e       a        Motion t o

&ash" on t h e grounds t h a t t h e a p p l i c a t i o n f o r s u p e r v i s o r y c o n t r o l
             lI
was n o t     timely".          The motion t o quash i s d e n i e d .
              W e t h e r e f o r e l o o k t o t h e p e t i t i o n and a t t a c h e d e x h i b i t s f o r

,:he   C ~ L L situation.          Lewis and C l a r k County Aistorney Dowling,
wichouc n o t i c e t o r e l a t o r o b t a i n e d an o r d e r r e q u i r i n g , among o t h e r
i h i n g s , t h e summary s e i z u r e of t h r e e dogs b e l o n g i n g t o r e l a t o r

and r e q u i r i n g r e l a t o r t o a p p e a r b e f o r e Judge Gordon B e n n e t t t o
show c a u s e why one o f t h e dogs s h o u l d n o t b e d e s t r o y e d and t h e
                                               II
o c h e r two dogs s h o u l d n o t b e         confined t o determine t h e i r vicious

tendencies".
              The s i t u a t i o n g i v i n g r i s e t c ~t h i s u n u s u a l t y p e o f a c t i o n
a ~ i ddrder was a s f o l l o w s :        R e l a t o r had h i s t h r e e dogs c h a i n e d on
h i s own p r e m i s e s .     O June 5 , 1975, t h e body of t h r e e y e a r o l d
                                 n
l-ieidi F o u s t was found n e a r t h e p l a c e where one of r e l a t o r ' s d o g s ,

=
I   ; i b e r i a n Husky, was c h a i n e d .      According t o t h e g r a n d f a t h e r of
che d e c e d e n t , who found t h e body, t h e S i b e r i a n d o g ' s c h a i n was
wrappeJ dbduc                  he i o r s v 3f che child four t i m e s .                  A t that ti-me

):elator F i e l d s was a b s e n t from t h e                   s c e n e of t h e t r a g e d y b u t had
l e f t h i s dogs i n c a r e of a n o t h e r , b u t c h a i n e d and c a r e d f o r on

u r e m i s e s where he had a r i g h t t o have them.
                    The t h r e e dogs were s e i z e d and p l a c e d i n t h e c i t y of

'ieleria dog pound.                   On June 1 7 r e l a t o r r e t u r n e d t o Lewis and Clarlc
County and c o n s u l t e d h i s a t t o r n e y .              H i s a t t o r n e y f i l e d a motion
     If
ro        S t r i k e and Expunge, and A l t e r n a t i v e Motion t o Quash" t h e
o r d e r p r o v i d i n g f o r s e i z u r e of t h e dogs.                  Judge B e n n e t t was d i s -
q u a l i f i e d and r e s p o n d e n t D i s t r i c t Judge Nat A l l e n a c c e p t e d j ~ r i s -

~ i t ic n .
       o
                    B r i e f s were f i l e d by b o t h s i d e s on t h e p r e v i o u s l y men-

c i o n e d motions t o s t r i k e and expunge and a l t e r n a t i v e l y t o quash.

tespondent Judge A l l e n d e n i e d t h e motions and s e t t h e m a t t e r f o r
               If
hearing             upon t h e m e r i t s " f o r J u n e 26, 1975.
                    O June 26, 1975, t h e r e s p o n d e n t j u d g e , from t h e b e n c h ,
                     n

d r d e r e d t h e c o n t i n u e d confinement of t h e S i b e r i a n Husky dog b u t

o r d e r e d t h e r e t u r n of t h e o t h e r two dogs t o r e l a t o r F i e l d s .
                    On J u l y 1 7 , 1975, t h e r e s p o n d e n t judge made f i n d i n g s o f

f a c t and c o n c l u s i o n s of law and o r d e r .

                    The f i n d i n g s r e c i t e d t h a t t h e r e s p o n d e n t judge had viewed

t h e p r e m i s e s and had s e e n t h e dog.                  The f i n d i n g s were t h a t r e l a t o r
h e r e was t h e owner of t h e dog, t h a t h e k e p t t h e dog on a 25 f o o t
                    11
c h a i n on         unfencedUproperty.                 That t h e t h r e e y e a r o l d c h i l d

c r o s s e d t h e unfenced p r o p e r t y , came w i t h i n t h e a r c of t h e c h a i n ,

and t h a t t h e dog k . i l l e d t h e c h i l d by " b i t t i n g ( s i c ) and e x p o s i n g
her trachea".             .
                    The r e s p o n d e n t c o u r t t h e n concluded a s a m a t t e r of law
c h a t t h e dog was a " p u b l i c n u i s a n c e 1 ' and a s such was s u b j e c t t o
                                                                          I1
"abatement".                  The r e s p o n d e n t c o u r t t h e n        remanded" t h e dog t o t h e

S h e r i f f who he o r d e r e d t o " e x t e r m i n a t e " s a i d dog [ p u b l i c n u i s a n c e ]

forthwith.
               iJn t h e sarile day as t h e o r d e r w a s made, ciouney A ~ r o r n e y

Dowling, a c t i n g i n a p r i v a t e c a p a c i t y , r e p r e s e n t e d t h e . p a r e n t s of

t h e deceased c h i l d .         A lawsuit a g a i n s t r e l a t o r Fields praying f o r

damages i n a l a r g e sum h a s been f i l e d by t h e p a r e n t s .                     W need n o t
                                                                                               e
d e v e l o p t h i s f u r t h e r t o o b s e r v e t h a t p r o b a b l y t h e most c r i t i c a l
e v i d e n c e a t any f u t u r e p r o c e e d i n g would b e t h e dog.

               The f o r e g o i n g r e c i t a t i o n s a r e background o n l y .            The

q u e s t i o n i s whether a d i s t r i c t c o u r t can d e c l a r e a domestic a n i m a l ,
                                                 I'                                     'I
c o n f i n e d by c h a i n even i f on              unfenced1' p r e m i s e s , a         public

nuisance1'.           ela at or's p r e m i s e s a r e n o t w i t h i n t h e b o u n d a r i e s
o i any c i t y o r town.            There i s simply no s t a t u t e o r law making

che k e e p i n g o f a domestic a n i m a l , a dog, on o n e ' s own p r e m i s e s

i l l e g a l i n any way.         I t c a n n o t be w i t h o u t more a p u b l i c n u i s a n c e .

               Without more, t h e p r o c e e d i n g below i s h e l d v o i d .
               That emotions n a t u r a l l y engendered by t h e t r a g i c d e a t h
o i l i t t l e I I e i d i F o u s t c a u s e d such an a c t i o n i s c l e a r .         Yet, t h e r e

i s no l a w p e r m i t t i n g t h e s e i z u r e and d e s t r u c t i o n o f r e l a t o r ' s dog.

A i n c i d e n t a l b e n e f i t w i l l b e t h e p r e s e r v a t i o n of i n d i s p e n s a b l e
 n

e v i d e n c e f o r u s e i n t h e f o r t h c o m i n g a c t i o n f o r damages.           The

p r o c e e d i n g below i s o r d e r e d d i s m i s s e d and r e l a t o r ' s dog r e t u r n e d

t o him f o r t h w i t h .